Exhibit 12.1 KBW, INC. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in thousands) December 31, Fixed Charges: Interest expense $ $ $ Rental expense deemed to be interest Total fixed charges $ Earnings/(Losses): Income/(loss) before income tax expense/(benefit) $ Fixed charges Earnings/(losses) available for fixed charges $ Ratio of earnings/(losses) to fixed charges(1) - - The ratio of earnings/(losses) to fixed charges was computed by dividing earnings/(losses) available for fixed charges by fixed charges.Fixed charges consist of interest expense, including the interest portion of operating lease rental expense (interest factor deemed to be one-third of operating lease rental expense), and exclude restructuring charges. (2) Earnings/(losses) available for fixed charges for the year ended December 31, 2011 were inadequate to cover total fixed charges. Additional income before income tax expense of $51.0 million would have been necessary to bring the ratio to 1.0. Earnings/(losses) available for fixed charges for the year ended December 31, 2008 were inadequate to cover total fixed charges. Additional income before income tax expense of $102.0 million would have been necessary to bring the ratio to 1.0.
